FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PATRICK KINCHLER,                                 No. 12-35710

               Plaintiff - Appellant,             D.C. No. 3:12-cv-05130-RBL

  v.
                                                  MEMORANDUM *
KATHRYN SHEA,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Washington state prisoner Patrick Kinchler appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6). We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Kendall v. Visa U.S.A., Inc., 518 F.3d 1042,

1046 (9th Cir. 2008), and we affirm.

       The district court properly dismissed Kinchler’s due process claims because

his removal from his Correctional Industries job and temporary exclusion from the

“G Building” did not implicate a constitutionally protected liberty or property

interest. See Bd. of Regents v. Roth, 408 U.S. 564, 569-70 (1972) (procedural

protections of due process clause are triggered only when there is a cognizable

liberty or property interest at stake); Chappell v. Mandeville, 706 F.3d 1052, 1064

(9th Cir. 2013) (“[T]o find a violation of a state-created liberty interest the

hardship imposed on the prisoner must be ‘atypical and significant . . . in relation

to the ordinary incidents of prison life.’” (citation omitted)); see also Weilburg v.

Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (dismissal of a pro se complaint

without leave to amend is proper if it is clear that amendment would be futile).

      To the extent that Kinchler intended to raise an Eighth Amendment claim,

his complaint failed to allege facts showing “a denial of the minimal civilized

measure of life’s necessities” and nothing suggests that it could be amended to do

so. Keenan v. Hall, 83 F.3d 1083, 1089 (9th Cir. 1996) (internal quotation marks

and citation omitted).




                                            2                                     12-35710
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                         3                                   12-35710